DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 23-25, 27-29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al (US Publication No. 2020/0251593) in view of Lee et al (US Publication No. 2019/0074362).
Regarding claims 1 and 28, Miao discloses a semiconductor device, comprising: a first channel pattern and a second channel pattern on a substrate Fig 2, each of the first and second channel patterns including vertically-stacked semiconductor patterns Fig 3A; a first source/drain pattern connected to the first channel pattern ¶0053; a second source/drain pattern connected to the second channel pattern ¶0053, the first and second source/drain patterns having different conductivity types from each other ¶0053-0054, 0056 and the first and second interface layers including different metallic elements from each other ¶0053-0054, 0056-0057. Miao discloses all the limitations except silent on a contact plug.
Fig 8, 170, and a second contact plug inserted in the second source/drain pattern¶0032, 0065-0078 Fig 8, 170; a first interface layer Fig 8, 160 interposed between the first source/drain pattern Fig 8, 150 and the first contact plug Fig 8, 170; and a second interface layer Fig 8, 160 interposed between the second source/drain pattern Fig 8, 150 and the second contact plug Fig 8, 170, a bottom portion of the second interface layer being positioned at a level that is lower than a bottom surface of a topmost one of the semiconductor patterns Fig 11 and a bottom portion of the second interface layer being positioned at a level that is lower than a bottom portion of the first interface layer Fig 11. Miao and Lee are analogous art because they are directed to Gate all around device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miao because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the interconnect structure of Miao and incorporate the contact plug arrangement of Lee to improve device connectivity.
Regarding claim 2, Lee discloses wherein a bottom portion of the first interface layer and the bottom portion of the second interface layer are positioned at a level that is higher than a bottom surface of a bottommost one of the semiconductor patterns Fig 11.
Regarding claim 3, Lee discloses wherein: the second source/drain pattern is provided to have a recess region that is recessed from its top portion in a downward Fig 11.

Regarding claim 4, Lee discloses wherein a top portion of the second interface layer is positioned at a level that is equal or lower than a top portion of the first source/drain pattern Fig 11.
Regarding claim 5, Miao and Lee discloses wherein the first interface layer includes one of Ni, Pt, Rh, Ir, Mo, or combinations thereof, and the second interface layer includes one of Ti, Ta, or combinations thereof Miao-¶0053-0054, 0056-0057 Lee-¶ 0077.
Regarding claim 8, Lee discloses further comprising an interlayer insulating layer covering the first and second source/drain patterns, wherein the first contact plug includes a first portion, which is buried in the first source/drain pattern, and a second Fig 11.

Regarding claim 9, Lee discloses wherein a top surface of the first portion is positioned at a level that is equal to or lower than a top portion of the first source/drain pattern Fig 11.
Regarding claim 10, Lee discloses wherein a width of a top portion of the first portion is greater than a width of a bottom portion of the second portion Fig 11.
Regarding claim 23, Miao discloses a semiconductor device, comprising: a substrate having a first active region Fig 2 and a second active region Fig 2 ; a first channel pattern on the first active region Fig 3A, and a second channel pattern on the second active region Fig 3A, and each of the first channel pattern and the second channel pattern including vertically-stacked semiconductor patterns Fig 3A; a gate electrode Fig 10B-10C ¶0056 extended in a first direction to cross the first and second channel patterns Fig 10B-10C; a first source/drain pattern disposed at a side of the gate electrode and connected to the first channel pattern Fig 9, 10B-10C; a second Fig 9, 10B-10C, and having a different conductivity type from the first source/drain pattern ¶0053-0054, 0056; an interlayer insulating layer covering the gate electrode ¶0054, the first source/drain pattern, and the second source/drain pattern Fig 9, 10B-10C; the first and second interface layers including different elements from each other  ¶0053-0054, 0056-0057. Miao discloses all the limitations except silent on a contact plug.
Whereas Lee discloses a first contact plug including a first portion, which is buried in the first source/drain pattern ¶0032, 0065-0078 Fig 8, 170, a first contact plug including a first portion, which is buried in the first source/drain pattern Fig 8, 170, and a second portion, which penetrates the interlayer insulating layer and is connected to the first portion Fig 8; a second contact plug including a third portion Fig 8;, which is buried in the second source/drain pattern Fig 8, 150, and a fourth portion, which penetrates the interlayer insulating layer and is connected to the third portion Fig 8; a first interface layer Fig 8, 160 interposed between the first portion and the first source/drain pattern; and a second interface layer Fig 8, 160 interposed between the third portion and the second source/drain pattern Fig 8. Miao and Lee are analogous art because they are directed to Gate all around device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miao because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the interconnect structure of Miao and incorporate the contact plug arrangement of Lee to improve device connectivity.
Fig 8.

Regarding claim 25, Lee discloses wherein: the first source/drain pattern includes a recess region that is recessed from its top portion in a downward direction, and the first interface layer conformally covers an inner side surface of the recess region Fig 8.

Regarding claim 27, Lee discloses wherein the first contact plug includes Mo or W, and the first contact plug is in direct contact with the interlayer insulating layer ¶0068.
Regarding claim 29, Miao in view of Lee discloses wherein the second interface layer is on an NMOSFET region Miao-Fig 9; Lee Fig 11.
Regarding claim 32, Lee discloses wherein a bottom portion of the second interface layer is positioned at a level that is lower than a bottom surface of a topmost one of the semiconductor patterns Fig 11.




Allowable Subject Matter
Claims 6, 7, 13, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811